
	

113 S663 IS: California Milk Marketing Order Act
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 663
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for the inclusion of the State of California
		  as a separate Federal milk marketing order upon the petition and approval of
		  California dairy producers of such inclusion. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the California Milk Marketing Order
			 Act.
		2.Inclusion of
			 California as separate milk marketing order
			(a)Inclusion
			 authorizedUpon the petition
			 and approval of California dairy producers in the manner provided in section 8c
			 of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, the Secretary of
			 Agriculture shall designate the State of California as a separate Federal milk
			 marketing order.
			(b)Special
			 considerationsIf designated under subsection (a), the order
			 covering California shall have the right to reblend and distribute order
			 receipts to recognize quota value.
			
